DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusch (US 2019/0305690).
With respect to claim 1, Kusch discloses a power supply device (abstract) comprising: a storage battery (3 in Fig. 1); a capacitor unit in which a first capacitor and a second capacitor are connected in series between a positive terminal and a negative terminal of the storage battery (Cdc in Fig. 1 and para 0013 and 0026); a power converter including a U-phase, a V-
With respect to claim 2, Kusch discloses the power supply device according to claim 1, wherein a control mode of the control device includes a first charging mode in which the storage battery is charged without boosting power from the direct current charger and a second charging mode in which the storage battery is charged by boosting the power from the direct current charger (para 0029-0032, where the device can use regenerative/recuperative braking for charging or it can use the DC source/charger).
With respect to claim 3, Kusch discloses the power supply device according to claim 2, wherein, in the second charging mode, the control device is configured to control the switching on and off of each of the first switching element, the second switching element, the third switching element, and the fourth switching element of the power converter, such that the first capacitor and the second capacitor are alternately charged with the power from the direct current charger (para 0013-0014, 0018, and 0029-0032, also see para 0026-0027).
With respect to claim 4, Kusch discloses the power supply device according to claim 3, wherein the control device is configured to: when the first capacitor is charged with the power from the direct current charger, switch on the first switching element in one phase having the first connection terminal from among the U-phase, the V-phase, and the W-phase, and the second switching element and the third switching element in another phase having the second 
With respect to claim 5, Kusch discloses the power supply device according to claim 2, wherein the control device is configured to, during the first charging mode, maintain on-states of the first switching element in one phase having the first connection terminal from among the U-phase, the V-phase, and the W-phase, and the fourth switching element in another phase having the second connection terminal, and maintain off-states of remaining switching elements (para 0026-0028, also see para 0013-0017).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beulich (US 2019/0193581), Yoshimoto (US 2007/0216338), Yasuoka (US 8,599,585), and Mori (US 5,801,936).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859              

/EDWARD TSO/Primary Examiner, Art Unit 2859